DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on August 29, 2019 and March 15, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the mobile terminal”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudalige (U.S. Patent Application Publication No. 2010/0256835).

Regarding claim 1, Mudalige teaches the vehicle control device comprising:
a communication unit receiving position information of the vehicle through a GPS module and receiving first position information of another vehicle through a V2X module from the other vehicle
Mudalige [0058] discloses receiving location information of a vehicle through a GPS device.
Mudalige [0168] discloses receiving vehicle positions and vehicle trajectories through V2X.
a sensing unit sensing second position information including a relative position between the vehicle and the other vehicle
Mudalige [0064] discloses using object tracking to determine a relative position of a target object to the host vehicle.
a processor correcting the received position information of the vehicle on the basis of the first position information received through the communication unit and the second position information sensed through the sensing unit.  
Mudalige [0060] discloses using radio signal communication to determine a fixed location of a vehicle among a range of positions.
Mudalige [0061] discloses using a local correction factor specific to that geographic location to correct positions determined by GPS.

Regarding claim 2, Mudalige teaches the vehicle control device of claim 1, wherein:
the position information of the vehicle and the first position information of the other vehicle are GPS information and have an error range.  
Mudalige [0062] discloses a GPS error margin.
Mudalige [0065]-[0067] discloses GPS error margin and GPS offset errors that are defined based on nominal and actual positions of the host vehicle and target objects, as determined by a GPS device.

Regarding claim 3, Mudalige teaches the vehicle control device of claim 2, wherein:
the error range of the position information of the vehicle is different from the error range of the first position information of the other vehicle.  
Mudalige [0106] discloses that a host vehicle maintaining its assigned position results in very small divergences. However, the host vehicle may create additional space in a formation of a fleet thus introducing larger than expected divergences.
The Examiner notes that a larger divergence is indicative of a larger error range. 
The Examiner notes that the small error range of the vehicle and the large error range of the other vehicles is different.

Regarding claim 4, Mudalige teaches the vehicle control device of claim 3, wherein:
the error range of the position information of the vehicle is larger than the error range of the first position information of the other vehicle.  
Mudalige [0106] discloses that the host vehicle may create additional space in a formation of a fleet thus introducing larger than expected divergences.

Regarding claim 6, Mudalige teaches the vehicle control device of claim 2, wherein:
the processor reduces an error range of the position information of the vehicle using the first position information and the second position information.  
Mudalige [0054] discloses that radar returns may be used to refine the estimation of a vehicle location.
The Examiner notes that radar returns may be used to locate a vehicle, as defined in Mudalige [0054], or include signals from detected target objects, as defined in Mudalige [0056].

Regarding claim 7, Mudalige teaches the vehicle control device of claim 6, wherein:
the error range of the position information of the vehicle is further reduced as the sensed second position information and the number of other vehicles that transmit the first position information increase.  
Mudalige [0110] discloses that methods of determining a position of a vehicle become more accurate in tightly formed platoons.
Mudalige [0157] discloses that the number of vehicles in the platoon can affect the accuracy of vehicle positioning.

Regarding claim 8, Mudalige teaches the vehicle control device of claim 6, wherein:
the processor reduces the error range of the first position information on the basis of the position information of the vehicle reduced in the error range and the second position information.  
Mudalige [0066] discloses that GPS offset errors can be consistently offset in a particular direction and distance to provide good precision.
The Examiner notes that good precision, and thus a reduced error range, is achieved on the basis of more position information.

Regarding claim 9, Mudalige teaches the vehicle control device of claim 1, wherein:
the processor identifies a lane of a road in which the vehicle is running, on the basis of the corrected position information of the vehicle.  
Mudalige [0059] discloses using image recognition methods to identify a lane of travel from possible lanes of travel. Mudalige further discloses using GPS data to localize the location of the vehicle within an area of possible vehicle locations.
The Examiner notes that localizing the vehicle location among possible vehicle positions is indicative of correcting erroneous estimations of vehicle position.
Mudalige [0062] discloses using the fixed location of a vehicle to determine estimated change in position of the vehicle, for example, assuming travel along a present road based upon a monitored vehicle speed or GPS error margin.

Regarding claim 10, Mudalige teaches the vehicle control device of claim 1, wherein:
the processor determines a collision estimated point with the other vehicle on the basis of the corrected vehicle position information and the sensed second position information.  
Mudalige [0062]-[0064] discloses using object tracking to sense the relative position of a target object (e.g., nearby vehicle) to a fixed location of a host vehicle determining a likelihood of collision between the target object and the host vehicle. 

Regarding claim 11, Mudalige teaches the vehicle control device of claim 1, wherein:
the first position information of the other vehicle includes at least one of information related to a speed of the other vehicle and information related to an appearance of the other vehicle, and the processor associates the first position information, the second position information, and the other vehicle on the basis of the information related to the other vehicle sensed through the sensing unit and at least one of the information related to the speed of the other vehicle and information related to an appearance of the other vehicle included in the received first position information of the other vehicle.  
Mudalige [0058] discloses receiving location information of a vehicle through a GPS device.
Mudalige [0168] discloses receiving vehicle positions and vehicle trajectories through V2X.
Mudalige [0126] discloses the exchange of critical data between vehicles, the critical data including vehicle speed, size, and type.

Regarding claim 13, Mudalige teaches the vehicle control device of claim 1, wherein:
the processor identifies a lane of a road in which the vehicle is running using the sensing unit, and corrects the position information of the vehicle on the basis of the identified lane.  
Mudalige [0059] discloses using image recognition methods to identify a lane of travel from possible lanes of travel. Mudalige further discloses using GPS data to localize the location of the vehicle within an area of possible vehicle locations.
The Examiner notes that localizing the vehicle location among possible vehicle positions is indicative of correcting erroneous estimations of vehicle position.
Mudalige [0062] discloses using the fixed location of a vehicle to determine estimated change in position of the vehicle, for example, assuming travel along a present road based upon a monitored vehicle speed or GPS error margin.

Regarding claim 14, Mudalige teaches the vehicle control device of claim 1, wherein:
the processor senses relative position information between the present vehicle and a preset object using the sensing unit and corrects the position information of the vehicle on the basis of absolute coordinates of the preset object and the relative position information with respect to the preset object.  
Mudalige [0055] discloses using GPS coordinates to calculate the distance between vehicles.
Mudalige [0057] discloses using image recognition to estimate a vehicle’s position and orientation with respect to a landmark.

Regarding claim 15, Mudalige teaches the vehicle comprising the vehicle control device described in claim 1.  
Mudalige [0154] discloses vehicles equipped with V2X.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige in view of Ibrahim et al. (U.S. Patent Application Publication No. 2018/0257660 and hereinafter, “Ibrahim”).

Regarding claim 5, Mudalige teaches the vehicle control device of claim 1, wherein:
the second position information sensed through the sensing unit includes distance information between the vehicle and the other vehicle
Mudalige [0055] discloses calculating distance between vehicles.
angle information at which the vehicle is located with respect to distance information between the vehicle and the other vehicle and one direction of the vehicle.  
Mudalige Fig. 7 (provided below) depicts analysis of a vehicle’s angular orientation with respect to a lane of traffic.
Mudalige does not expressly teach:
angle information with respect to distance information between the vehicle and the other vehicle and one direction of the vehicle

angle information with respect to distance information between the vehicle and the other vehicle and one direction of the vehicle
Ibrahim [0282] discloses that the heading angle may be determined with respect to a distance perpendicular to the lane direction.
Ibrahim [0300] discloses considering all vehicles which are traversing on each of the lanes when calculating heading angles.

    PNG
    media_image1.png
    584
    485
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning system of Mudalige to explicitly teach that the angle of orientation is determined with respect to distance, as taught in Ibrahim, in order to “to identify vehicle movements accurately and generate better results, in a shorter time period” (Ibrahim [0401]).

12, Mudalige in combination with Ibrahim teaches the vehicle control device of claim 1, wherein:
the communication unit is configured to receive position information of the mobile terminal from at least one mobile terminal existing in the vehicle
Ibrahim [0635] discloses using a mobile terminal in communication with a vehicle to understand the position of a pedestrian relative to the position of the vehicle.
The Examiner notes that it is possible for a mobile terminal to exist in a vehicle.
Ibrahim Fig. 55 (provided below) depicts how the vehicle and pedestrian communicate positions with the mobile terminal.

    PNG
    media_image2.png
    562
    401
    media_image2.png
    Greyscale


the processor may be configured to correct the position information of the vehicle using the position information received from the at least one mobile terminal through the communication unit and the position information of the vehicle.  
Ibrahim [0608] discloses using data from at least one mobile terminal to correct position data. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication system of Mudalige to incorporate a mobile terminal, as taught in Ibrahim, to achieve “increased road safety and improved traffic management” (Ibrahim [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Green et al. (U.S. Patent Application Publication No. 20180190111) discloses a method of receiving camera data to identify objects and providing traffic data to provide traffic control instruction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/S.T.S./Patent Examiner, Art Unit 3662                       


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662